Case 2:19-cv-02068-KJM-JDP Document 15 Filed 09/23/20 Page 1 of 3
      Case 2:19-cv-02068-KJM-JDP Document 15 Filed 09/23/20 Page 2 of 3


 1                  Plaintiff Zenith Insurance Company and defendant Stanley Black & Decker, Inc.

 2   respectfully submit the following stipulation:

 3                  On March 17, 2020, the Court issued a Bench Order (Doc. 12) establishing pretrial

 4   dates and deadlines. That same day, the Court issued its first of several orders regarding the

 5   emergency created by the COVID-19 pandemic and associated safety restrictions. As a result of the

 6   COVID-19 pandemic, the parties and their respective counsel agree that the pretrial dates and

 7   deadlines that have not yet already expired should be extended for at least 90 days. Pandemic-

 8   related restrictions on travel by counsel, witnesses and party representatives have made it nearly

 9   impossible for the parties to complete many of the deadlines in a timely manner. Counsel have been

10   working together to conduct this litigation in an orderly and professional manner, recognizing that

11   this is a complicated products liability case that will necessarily require the in-person depositions of

12   some out-of-state witnesses, and counsel have agreed on a mediation on October 19, 2020.

13                  No prior requests for extensions have been made by the parties.

14

15   ///

16   ///

17   ///

18

19

20

21

22

23

24

25

26

27

28



                                                      -2-
      Case 2:19-cv-02068-KJM-JDP Document 15 Filed 09/23/20 Page 3 of 3


 1                     Based on the foregoing, the parties respectfully request that the following dates and

 2   deadlines be extended for at least approx. 120 days (changes noted below):

 3                    Fact discovery shall be completed by 9/30/2020 1/29/2021

 4                    Expert disclosures shall be completed by 10/15/2020 2/26/2021
 5                    Rebuttal witnesses shall be exchanged by 11/2/2020 3/15/2021
 6                    All expert discovery shall be completed by 12/1/2020 4/30/2021
 7                    All dispositive motions, except for motions for continuances, temporary restraining
 8                     orders or other emergency applications, shall be heard by 1/22/2021 5/28/2021
 9                    Private mediation shall be completed by 8/31/2020 10/30/2020
10

11   Respectfully submitted,
12
     Dated : September 22, 2020                                         CHERNOW AND LIEB
13

14                                                                  By:___s/ Jeffrey J. Williams __
                                                                       Jeffrey J. Williams, Esq.
15
                                                                       Attorneys for Plaintiff
16                                                                     Zenith Insurance Company

17
     Dated : September 22, 2020                                         LESTER & CANTRELL, LLP
18

19                                                                  By:___s/ Kevin R. Crisp __
                                                                       Kevin R. Crisp, Esq.
20                                                                     Attorneys for Defendant
                                                                       Stanley Black & Decker, Inc.
21

22   ----------------------------------------------------------------------------------------------------------------------

23                                                         ORDER

24            IT IS SO ORDERED. The parties’ stipulation is approved, and the dates set forth in the

25   Court’s 3/5/2020 Minute Order are modified as set forth above.
              This order resolves ECF No. 14.
26

27   Dated: September 23, 2020.
28



                                                             -3-
